Citation Nr: 1132976	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

3.  Entitlement to a compensable disability rating for allergic rhinitis.  

4.  Entitlement to a compensable disability rating for gastritis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to May 1972, and additional duty with both the California Air National Guard and the Michigan Air National Guard.  

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD, and denied entitlement to compensable disability ratings for allergic rhinitis and gastritis.  

In June 2008, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD; determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension; and remanded for additional development the issues of service connection for PTSD, on the merits, and increased evaluations for allergic rhinitis and gastritis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a March 2010 Partial Joint Motion for Remand (PJMR) and Court Order, the Board's decision with regard to the determination that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension was vacated and remanded for compliance with instructions in the PJMR.  

The Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Per the PJMR, additional action should be taken to obtain all available service treatment records, if any, associated with the Veteran's duty with the Air National Guard between 1972 and 1974, and between 1978 and 1980.  Therefore, the Board has no discretion and must remand the issue of whether new and material evidence has been received to reopen the  claim of entitlement to service connection for hypertension to the RO for compliance with the Court's March 2010 Order granting the PJMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

The Board's June 2008 Remand instructions directed that the Veteran should be afforded VA evaluations which encompassed his chronic acquired psychiatric disability and his service-connected allergic rhinitis and gastritis.  The requested examinations were subsequently scheduled.  A May 2010 notation in the claims files indicates that the Veteran failed to report for the scheduled evaluations.  In September 2010 and June 2011 written statements, the Veteran indicated his willingness to report for the requested VA examinations if he could either be seen by a psychiatric examiner who had not previously examined him or the examinations could be held at the Temple, Texas, VA Medical Center (VAMC).  The RO has not addressed the Veteran's requests.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's willingness to report for additional evaluation, the Board concludes that action should be taken to reschedule the Veteran for VA examinations which encompass his chronic acquired psychiatric disability and his service-connected allergic rhinitis and gastritis.  

With regard to his claim of service connection for an acquired psychiatric disability, to include PTSD and depression, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In April 2002, the Veteran submitted a stressor statement that on one occasion a man he bunked with overdosed on drugs, and on another occasion the Veteran was awakened by a rocket attack, which he stated occurred fairly frequently.

At the November 2002 VA examination, the Veteran stated that he was not involved in combat.  He reported that he saw a lot of body bags and body parts and that he drank excessively.  The Veteran underwent another VA examination in April 2006.  He stated that his job in the military was to deal with incoming aircraft in Vietnam and to help offload and fuel the aircraft.  He reported that he also ran a crash team.  He stated that he was present for a rocket attack that killed two special forces individuals and that he saw their remains.  He reported that a bunkmate overdosed on heroin.

The RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

VA and private clinical documentation dated after December 2006 is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate service entity, which may include the Defense Finance and Accounting Service (DFAS), and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Michigan Air National Guard and the California Air National Guard, and (2) forward all available service treatment records associated with such duty for incorporation into the record.  All efforts to obtain the verify the Veteran's service and obtain the service treatment records should be documented.  If no service treatment records are located, a written statement to that effect should be prepared for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his hypertension, acquired psychiatric disabilities, allergic rhinitis, and gastritis after December 2006, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

3.  Associate with the claims files all relevant VA treatment records not already of record, including those pertaining to treatment after April 2006.  

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to be conducted by an examiner who has not previously examined the Veteran to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should be advised that the Veteran served in the Air Force in Vietnam as an airplane mechanic.

a)  The examiner should provide an opinion as to whether any diagnosed PTSD is due to his fear of hostile military or terrorist activity during service.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his PTSD, the examiner should discuss in detail why an opinion cannot be offered.

b)  The examiner should provide an opinion as to whether the Veteran's symptomatology meets the criteria for a diagnosis of an acquired psychiatric disability, other than PTSD, and whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his PTSD and/or acquired psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.

5.  Schedule the Veteran for a VA examination to address the current nature and severity of his allergic rhinitis.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should assess whether the Veteran has allergic rhinitis with polyps; or without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The examiner should also provide an opinion concerning the impact of the Veteran's allergic rhinitis on his ability to work.  

6.  Schedule the Veteran for a VA examination to address the current nature and severity of his gastritis.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should assess whether the Veteran has chronic hypertrophic gastritis (identified by gastroscope), with small nodular lesions, multiple small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas, and assess any symptoms.  The examiner should also provide an opinion concerning the impact of the Veteran's gastritis on his ability to work.  

7.  After completion of the above, the AMC/RO should review the expanded record and readjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; the claim of service connection for an acquired psychiatric disability, to include PTSD and depression, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010); and, entitlement to increased compensable ratings for allergic rhinitis and gastritis disability.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
M.W. KRENDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

